Title: To Thomas Jefferson from Mary Jefferson Eppes, 21 April 1802
From: Eppes, Mary Jefferson
To: Jefferson, Thomas


            
              Eppington April 21st [1802]
            I have written to you twice My Dear Papa by Dr Walker who was prevented the first time from setting out by the death of one of his sisters, after having seen the last sad duties paid to her he return’d to the Hundred & gave me my letter I then wrote again but it was forgot by Mr Eppes who was the only one up when the Doctor went off in the morning. I recieved your last with the medals which I think very much like you, mine will be very precious to me dear Papa during the long seperations from you to which I am doomed & which I feel more cruelly at this time than ever, My father kindly offer’d the only pair of horses he had, to enable us to go up, but more were wanting & Mr Eppes could not spare his own from the plough at this time. it gives me pleasure to know that you will have my dear Sisters society this summer, if I could how gladly would I join you during part of it but ’till the last of july the horses will be constantly in the plough. My little son grows daily & is daily becoming more dear & interesting to us he indeed supplies the place of all company to us when at home for there we have no neighbours. he has no teeth yet tho’ I think it cannot be long before he has as his gums have appear’d to be very painful to him at times for a long time. I have not said any thing to you about the money in Mr Jeffersons hands as Mr Eppes used it while in Richmond Adieu My dear Papa I shall write again by Crity when she goes up, I hope you had no objection to her spending this winter with me, she was willing to leave home for a time after the fraca’s which happen’d there & is now anxious to return adieu once more my dear Papa believe me ever yours with the warmest affection	
            M Eppes
            
              P.S. Mama desires me to send her best affections to you & thanks for the medal. I have been also desired to remind you of the spectacles you promised to procure for her
            
          